       Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 1 of 19



LOCKS LAW FIRM                            UNITED STATES DISTRICT COURT
BY: MARC P. WEINGARTEN, ESQUIRE           FOR THE WESTERN DISTRICT OF
IDENTIFICATION NO. 23718                  PENNSYLVANIA
TIMOTHY A. BURKE, ESQUIRE
IDENTIFICATION NO. 320927
601 WALNUT STREET SUITE 720E
PHILADELPHIA, PA 19106
(215) 893-3401
tburke@lockslaw.com
___________________________________________

VIVIAN R. LINGENFELTER-REPIQUE            :   JURY TRIAL DEMANDED
3188 Carvins Cove Rd.                     :
Salem, VA 24153                           :
                                          :   NO.:
PHILIP REPIQUE                            :
3188 Carvins Cove Rd.                     :
Salem, VA 24153                           :
                                          :
                            Plaintiffs    :
                                          :
       vs.                                :
                                          :
HENOK B. BERHE                            :
201 McAndrews Rd. W. Apt. 2               :
Burnsville, MN 55337                      :
                                          :
NTO EXPRESS, LLC                          :
415 E. Airport Fwy. Suite 330             :
Irving, TX 75061                          :
                            Defendants    :
___________________________________________
            Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 2 of 19



LOCKS LAW FIRM                            UNITED STATES DISTRICT COURT
BY: MARC P. WEINGARTEN, ESQUIRE           FOR THE WESTERN DISTRICT OF
IDENTIFICATION NO. 23718                  PENNSYLVANIA
TIMOTHY A. BURKE, ESQUIRE
IDENTIFICATION NO. 320927
601 WALNUT STREET SUITE 720E
PHILADELPHIA, PA 19106
(215) 893-3401
tburke@lockslaw.com
_____________________________________________
                                          :
VIVIAN R. LINGENFELTER-REPIQUE and :           JURY TRIAL DEMANDED
PHILIP REPIQUE, h/w                       :
                                          :    NO.:
                                          :
                        Plaintiffs        :
                                          :
       vs.                                :
                                          :
HENOK B. BERHE, et al.                    :
                                          :
                        Defendants        :
______________________________________________

                                CIVIL ACTION COMPLAINT


                                            PARTIES

       1.       Plaintiff Vivian Lingenfelter-Repique (hereinafter “Ms. Lingenfelter-Repique”) is

a resident of the Commonwealth of Virginia, residing at the address listed in the caption of this

complaint.

       2.       Plaintiff Philip Repique (hereinafter “Mr. Repique”) is a resident of the

Commonwealth of Virginia, residing at the address listed in the caption of this complaint.

       3.       Defendant, NTO Express, LLC (hereinafter “NTO”) is a corporate entity

authorized to conduct business in the Commonwealth of Pennsylvania and regularly conducts

business in Pennsylvania, with a business address listed in the caption of this complaint.

       4.       Defendant Henok Behre (hereinafter “Mr. Behre”) is a resident of the State of


                                                 1
            Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 3 of 19



Minnesota, residing at the address listed in the caption of this complaint.

       5.       At all times relevant hereto, defendant Mr. Berhe was an agent, servant, and/or

employee of defendant NTO Express LLC, acting within the scope of his agency.

                                     JURISDICTION AND VENUE

       6.       This Court has jurisdiction over the parties and subject matter of this Civil Action

Complaint in that the Plaintiffs are all citizens of Virginia and the Defendants are citizens of

Minnesota and Texas, and the amount in controversy, exclusive of interest and costs, exceeds the

sum of $150,000.

       7.       Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1391(a)(1) and (2) in

that a substantial part of the events or omissions giving rise to the claims asserted in this

complaint occurred in this federal jurisdictional district.

                                               FACTS

       8.       Ms. Lingenfelter-Repique, and Mr. Repique were severely and permanently

injured when their 2011 blue Mazda 3 series was struck by a negligently-operated tractor trailer

that was owned by Defendant Mr. Behre and operated on behalf of Defendant NTO Express by

its employee, agent, and/or ostensible agent Defendant Mr. Behre.

       9.       Upon information and belief, the subject tractor (a 2012 Great Dane Trailer,

bearing a Minnessota license plate of PAR4169) was owned by Defendant Mr. Behre and being

operated on behalf of Defendant NTO Express, LLC by its employee, agent, and/or ostensible

agent Defendant Mr. Behre who was, at all material times, acting within the course and scope of

his employment and/or agency for Defendant NTO Express.

       10.      Defendant NTO Express is vicariously liable for all of the material and relevant

conduct of Defendant Mr. Behre, including the negligent conduct that is set forth in this



                                                  2
            Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 4 of 19



complaint.

          11.   At all material times, Plaintiff, Vivian Lingenfelter-Repique, was operating and

utilizing her vehicle in a safe and reasonable manner.

          12.   Defendant NTO Express, a foreign corporation with a principal place of business

at the address set forth in the Caption, was and is authorized to do business throughout the

Commonwealth of Pennsylvania, which it does regularly, and for which it receives revenue.

          13.   At all material times, Defendant Mr. Behre was operating his vehicle in

Pennsylvania, subjecting him to jurisdiction under Pennsylvania law.

          14.   On August 4, 2017, at approximately 10pm, the Plaintiffs were traveling

westbound on the Pennsylvania Turnpike when the Defendant, Mr. Behre, whose tractor trailer

was also traveling westbound, attempted to merge into the right lane in which the Plaintiffs

vehicle was traveling.

          15.   At that time Mr. Behre’s tractor trailer struck the left rear area of the Plaintiffs’

vehicle with his right front bumper, causing the Plaintiffs’ vehicle to spin counterclockwise

across the left lane, ultimately making impact with the turnpike’s concrete barrier at a high rate

of speed.

          16.   As a result of the subject incident and the negligent conduct of all the party-

defendants, Ms. Lingenfelter-Repique has sustained serious and permanent injuries, including

severe neurologic injuries and significant conscious pain and suffering, as well as anxiety and

other physiological, psychological and functional disturbances, the full extent of which injuries,

conditions and disturbances are not yet known, and some or all of which may be permanent in

nature.

          17.   As a result of the subject incident and the negligent conduct of all the party-



                                                  3
          Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 5 of 19



defendants, Mr. Repique has sustained serious and permanent injuries, including a compression

fracture of the spine and lower back strain, and significant conscious pain and suffering, as well

as anxiety and other physiological, psychological and functional disturbances, the full extent of

which injuries, conditions and disturbances are not yet known, and some or all of which may be

permanent in nature.

       18.      As a result of the subject incident and the negligent conduct of all the party-

defendants, Mr. Repique has suffered and may continue in the future to suffer loss of earnings

and/or earning capacity; he is required and may continue in the future to require medical care,

surgical care and hospital care, and has incurred and may in the future continue to incur expenses

for medicines, hospital and medical care to attend to, treat and attempt to alleviate, minimize

and/or cure his conditions.

       19.      As a result of the subject incident and the negligent conduct of all the party-

defendants, Ms. Lingenfelter-Repique and Mr. Repique, have suffered injuries that have

precluded them from and may in the future preclude them from enjoying the ordinary pleasures

of life, and participating in their ordinary activities and obligations. Further, they have suffered

and may in the future continue to suffer pain, mental anguish, loss of well-being and other such

intangible losses.

                                          COUNT I
                         Vivian Lingenfelter- Repique v. Henok Behre
                                       NEGLIGENCE

       20.      Plaintiff incorporates by reference all of the above paragraphs as if set forth more

fully herein.

       21.      This motor vehicle collision was the direct result of the negligence, carelessness,

and or recklessness of the defendant, Mr. Behre, in operating his tractor trailer, and not the result


                                                 4
          Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 6 of 19



of any act or failure to act by the Plaintiff.

        22.     The negligence, carelessness, and or recklessness of the defendant, which was the

sole cause of the aforementioned motor vehicle accident and the injuries and damages sustained

by the Plaintiff, consisted of, but are not limited to, the following:

                    a. Mr. Behre’s failure to operate the tractor at a safe speed;

                    b. Mr. Behre’s failure to maintain proper control over the tractor;

                    c. Mr. Behre’s failure to maintain a proper and adequate lookout;

                    d. Mr. Behre’s failure to properly steer and otherwise reasonably control the

                        tractor;

                    e. Mr. Behre’s failure to maintain proper control or take the proper

                        precaution to safely change lanes on the interstate;

                    f. Mr. Behre’s failure to perceive the presence of the Plaintiffs before

                        changing lanes into their lane of travel;

                    g. Mr. Behre’s failure to operate the tractor with due care and respect for the

                        safety of others, including the Plaintiffs;

                    h. Mr. Behre’s failure to take the appropriate precautions to avoid the

                        accident;

                    i. Mr. Behre’s failure to follow policies and procedures for the safe

                        operation of the tractor;

                    j. Mr. Behre’s failure to use due care under the circumstances;

                    k. Such other negligent acts and/or omissions constituting carelessness and

                        negligence as may be ascertained during discovery or at the trial of this

                        case.



                                                    5
          Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 7 of 19



       23.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.

       24.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       25.     As an additional result of the carelessness, negligence and/or recklessness of the

defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       26.     As a further result of Plaintiff’s injuries, she has in the past, and is presently and

may in the future undergo great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       27.     Further, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff has

also incurred or will incur medical, rehabilitative and other related expenses in an amount equal

to and/or in excess of the basic personal injury protection benefits required by Pennsylvania

Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for which

she makes a claim for payment in this present action.

       WHEREFORE, Plaintiff, Ms. Lingenfelter-Repique, demands judgment in her favor and

against Defendant, Mr. Behre, in an amount in excess of One Hundred and Fifty Thousand

($150,000) Dollars, plus all costs and other relief this court deems necessary.

                                            COUNT II
                                  Philip Repique v. Henok Behre
                                          NEGLIGENCE


                                                  6
          Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 8 of 19



        28.     Plaintiff incorporates by reference all of the above paragraphs as if set forth more

fully herein.

        29.     This motor vehicle collision was the direct result of the negligence, carelessness,

and or recklessness of the defendant, Mr. Behre, in operating his tractor trailer, and not the result

of any act or failure to act by the Plaintiff.

        30.     The negligence, carelessness, and or recklessness of the defendant, which was the

sole cause of the aforementioned motor vehicle accident and the injuries and damages sustained

by the Plaintiff, consisted of, but are not limited to, the following:

                    a. Mr. Behre’s failure to operate the tractor at a safe speed;

                    b. Mr. Behre’s failure to maintain proper control over the tractor;

                    c. Mr. Behre’s failure to maintain a proper and adequate lookout;

                    d. Mr. Behre’s failure to properly steer and otherwise reasonably control the

                        tractor;

                    e. Mr. Behre’s failure to maintain proper control or take the proper

                        precaution to safely change lanes on the interstate;

                    f. Mr. Behre’s failure to perceive the presence of the Plaintiffs before

                        changing lanes into their lane of travel;

                    g. Mr. Behre’s failure to operate the tractor with due care and respect for the

                        safety of others, including the Plaintiffs;

                    h. Mr. Behre’s failure to take the appropriate precautions to avoid the

                        accident;

                    i. Mr. Behre’s failure to follow policies and procedures for the safe

                        operation of the tractor;



                                                    7
          Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 9 of 19



                   j. Mr. Behre’s failure to use due care under the circumstances;

                   k. Such other negligent acts and/or omissions constituting carelessness and

                        negligence as may be ascertained during discovery or at the trial of this

                        case.

       31.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.

       32.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       33.     As an additional result of the carelessness, negligence and/or recklessness of the

defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       34.     As a further result of Plaintiff’s injuries, he has in the past, and is presently and

may in the future undergo great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       35.     Further, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff has

also incurred or will incur medical, rehabilitative and other related expenses in an amount equal

to and/or in excess of the basic personal injury protection benefits required by Pennsylvania

Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for which

she makes a claim for payment in this present action.

       WHEREFORE, Plaintiff, Mr. Repique, demands judgment in his favor and against



                                                  8
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 10 of 19



Defendant, Mr. Behre, in an amount in excess of One Hundred and Fifty Thousand ($150,000)

Dollars, plus all costs and other relief this court deems necessary.

                                          COUNT III
                      Vivian Lingenfelter-Repique v. NTO Express, LLC.
                                 RESPONDEAT SUPERIOR

        36.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if more fully

set forth at length herein.

        37.     The negligence, recklessness and/or carelessness of the Defendant, NTO, itself

and by and through its agent, servant and/or employee, defendant Mr. Behre, acting at all times

relevant hereto within the scope of his agency, which was the direct and proximate cause of

aforesaid motor vehicle collision and the resultant injuries sustained by the Plaintiff, consisted of

but are not limited to the following:

                    a. Mr. Behre’s failure to operate the tractor at a safe speed;

                    b. Mr. Behre’s failure to maintain proper control over the tractor;

                    c. Mr. Behre’s failure to maintain a proper and adequate lookout;

                    d. Mr. Behre’s failure to properly steer and otherwise reasonably control the

                        tractor;

                    e. Mr. Behre’s failure to maintain proper control or take the proper

                        precaution to safely change lanes on the interstate;

                    f. Mr. Behre’s failure to perceive the presence of the Plaintiffs before

                        changing lanes into their lane of travel;

                    g. Mr. Behre’s failure to operate the tractor with due care and respect for the

                        safety of others, including the Plaintiffs;

                    h. Mr. Behre’s failure to take the appropriate precautions to avoid the


                                                   9
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 11 of 19



                         accident;

                     i. Mr. Behre’s failure to follow policies and procedures for the safe

                         operation of the tractor;

                     j. Mr. Behre’s failure to use due care under the circumstances;

                     k. Such other negligent acts and/or omissions constituting carelessness and

                         negligence as may be ascertained during discovery or at the trial of this

                         case.

       38.       As a direct and consequential result of negligent, reckless and/or careless conduct

of the defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent disfigurement and/or

aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.

       39.       As a result of these injuries, all which are permanent in nature and all of which

are to Plaintiff’s great financial loss and detriment, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       40.       As an additional result of the carelessness, recklessness and/or negligence of

Defendant, Plaintiff has suffered emotional injuries along with physical injuries suffered.

       41.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may in

the future undergo a great loss of earnings and/or earning capacity all to Plaintiff’s further loss

and detriment.

       42.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the



                                                     10
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 12 of 19



Pennsylvania Vehicle Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for

which she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Ms. Lingenfelter-Repique, prays for judgment in Plaintiff’s

favor and against defendant, NTO Express, LLC, in an amount in excess of One Hundred Fifty

($150,000) Dollars, plus all costs and other relief this court deems necessary.

                                          COUNT IV
                              Philip Repique v. NTO Express, LLC.
                                   RESPONDEAT SUPERIOR

        43.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if more fully

set forth at length herein.

        44.     The negligence, recklessness and/or carelessness of the Defendant, NTO, itself

and by and through its agent, servant and/or employee, defendant Mr. Behre, acting at all times

relevant hereto within the scope of his agency, which was the direct and proximate cause of

aforesaid motor vehicle collision and the resultant injuries sustained by the Plaintiff, consisted of

but are not limited to the following:

                    a. Mr. Behre’s failure to operate the tractor at a safe speed;

                    b. Mr. Behre’s failure to maintain proper control over the tractor;

                    c. Mr. Behre’s failure to maintain a proper and adequate lookout;

                    d. Mr. Behre’s failure to properly steer and otherwise reasonably control the

                        tractor;

                    e. Mr. Behre’s failure to maintain proper control or take the proper

                        precaution to safely change lanes on the interstate;

                    f. Mr. Behre’s failure to perceive the presence of the Plaintiffs before

                        changing lanes into their lane of travel;


                                                 11
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 13 of 19



                     g. Mr. Behre’s failure to operate the tractor with due care and respect for the

                         safety of others, including the Plaintiffs;

                     h. Mr. Behre’s failure to take the appropriate precautions to avoid the

                         accident;

                     i. Mr. Behre’s failure to follow policies and procedures for the safe

                         operation of the tractor;

                     j. Mr. Behre’s failure to use due care under the circumstances;

                     k. Such other negligent acts and/or omissions constituting carelessness and

                         negligence as may be ascertained during discovery or at the trial of this

                         case.

       45.       As a direct and consequential result of negligent, reckless and/or careless conduct

of the defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent disfigurement and/or

aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.

       46.       As a result of these injuries, all which are permanent in nature and all of which

are to Plaintiff’s great financial loss and detriment, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       47.       As an additional result of the carelessness, recklessness and/or negligence of

Defendant, Plaintiff has suffered emotional injuries along with physical injuries suffered.

       48.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may in

the future undergo a great loss of earnings and/or earning capacity all to Plaintiff’s further loss

and detriment.



                                                     12
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 14 of 19



       49.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for

which she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Mr. Repique, prays for judgment in Plaintiff’s favor and

against defendant, NTO Express, LLC, in an amount in excess of One Hundred Fifty Thousand

($150,000) Dollars, plus all costs and other relief this court deems necessary.

                                         COUNT V
                     Vivian Lingenfelter-Repique v. NTO Express, LLC.
                              NEGLIGENT ENTRUSTMENT

       50.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

more fully at length herein.

       51.     The negligence and/or carelessness of the defendant, which was the proximate

cause of the aforesaid motor vehicle collision and the resulting injuries sustained by the Plaintiff,

consisted of but are not limited to the following:

                   a. Permitting defendant, Mr. Behre to operate the tractor trailer without first

                       ascertaining whether or not he was capable of properly operating said

                       vehicle;

                   b. Permitting defendant, Mr. Behre to operate the tractor trailer when

                       Defendant, NTO, knew, or in the exercise of due diligence, should have

                       known that defendant, Mr. Behre, was capable of committing the acts of

                       negligence set forth above;

                   c. Failing to warn those persons, including the Plaintiff, that defendant,


                                                13
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 15 of 19



                        NTO, knew, or in the exercise of due care and diligence should have

                        known, that Plaintiff would be exposed to the Defendant, Mr. Behre’s

                        negligent operation of the tractor trailer.

       52.       As a direct and consequential result of the negligent, reckless and/or careless

conduct of the defendant, described above, the Plaintiff suffered carious various and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.

       53.       As a result of these injuries, all which are permanent in nature and all of which

are to Plaintiff’s great financial loss and detriment, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       54.       As an additional result of the carelessness, recklessness and/or negligence of

Defendant, Plaintiff has suffered emotional injuries along with physical injuries suffered.

       55.       As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity all to Plaintiff’s further loss

and detriment.

       56.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for

which he makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Ms. Lingenfelter-Repique, prays for judgment in Plaintiff’s

favor and against defendant, NTO Express, in an amount in excess of One Hundred and Fifty



                                                  14
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 16 of 19



Thousand ($150,000) Dollars, plus all costs and other relief this court deems necessary.

                                           COUNT VI
                               Philip Repique v. NTO Express, LLC.
                                 NEGLIGENT ENTRUSTMENT

       57.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

more fully at length herein.

       58.     The negligence and/or carelessness of the defendant, which was the proximate

cause of the aforesaid motor vehicle collision and the resulting injuries sustained by the Plaintiff,

consisted of but are not limited to the following:

                   a. Permitting defendant, Mr. Behre to operate the tractor trailer without first

                       ascertaining whether or not he was capable of properly operating said

                       vehicle;

                   b. Permitting defendant, Mr. Behre to operate the tractor trailer when

                       Defendant, NTO, knew, or in the exercise of due diligence, should have

                       known that defendant, Mr. Behre, was capable of committing the acts of

                       negligence set forth above;

                   c. Failing to warn those persons, including the Plaintiff, that defendant,

                       NTO, knew, or in the exercise of due care and diligence should have

                       known, that Plaintiff would be exposed to the Defendant, Mr. Behre’s

                       negligent operation of the tractor trailer.

       59.     As a direct and consequential result of the negligent, reckless and/or careless

conduct of the defendant, described above, the Plaintiff suffered carious various and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, all to Plaintiff’s great loss and detriment.


                                                 15
         Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 17 of 19



       60.       As a result of these injuries, all which are permanent in nature and all of which

are to Plaintiff’s great financial loss and detriment, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       61.       As an additional result of the carelessness, recklessness and/or negligence of

Defendant, Plaintiff has suffered emotional injuries along with physical injuries suffered.

       62.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may in

the future undergo a great loss of earnings and/or earning capacity all to Plaintiff’s further loss

and detriment.

       63.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for

which he makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Mr. Repique, prays for judgment in Plaintiff’s favor and

against defendant, NTO Express, in an amount in excess of One Hundred and Fifty Thousand

($150,000) Dollars, plus all costs and other relief this court deems necessary.

                                        COUNT VII
             Vivian Lingenfelter-Repique v. NTO Express, LLC and Henok Behre
                                  LOSS OF CONSORTIUM

       64.       Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

more fully at length herein.

       65.       At all times relevant herein, Plaintiff, Vivian Lingenfelter-Repique, was and is the

wife of the Plaintiff, Philip Repique, and was and is entitled to the services, companionship,


                                                   16
           Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 18 of 19



support, assistance, society, comfort, happiness and other marital expectations of the Plaintiff,

Philip Repique.

       66.     As a direct and proximate result of the injuries and losses suffered by the Plaintiff,

Philip Repique, Plaintiff, Vivian Lingenfelter-Repique, has been deprived of the services,

companionship, support, assistance, society, comfort, happiness and other marital expectations of

the Plaintiff, Philip Repique, and such deprivation and impairment may and/or will continue into

the future, all to the great harm and detriment and loss of the Plaintiff, Vivian Lingenfelter-

Repique.

       WHEREFORE, Plaintiff, Vivian Lingenfelter-Repique, demands judgment in her favor

and against the Defendants, Henok Behre and NTO Express, LLC, in an amount in excess of

One Hundred and Fifty Thousand ($150,000) Dollars, plus all costs and other relief this court

deems necessary.

                                       COUNT VIII
                   Philip Repique v. NTO Express, LLC and Henok Behre
                                LOSS OF CONSORTIUM

       67.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

more fully at length herein.

       68.     At all times relevant herein, Plaintiff, Philip Repique, was and is the husband of

the Plaintiff, Vivian Lingenfelter-Repique, and was and is entitled to the services,

companionship, support, assistance, society, comfort, happiness and other marital expectations of

the Plaintiff, Vivian Lingenfelter-Repique.

       69.     As a direct and proximate result of the injuries and losses suffered by the Plaintiff,

Vivian Lingenfelter-Repique, Plaintiff, Philip Repique, has been deprived of the services,

companionship, support, assistance, society, comfort, happiness and other marital expectations of


                                                17
           Case 2:19-cv-00107-MJH Document 1 Filed 01/31/19 Page 19 of 19



the Plaintiff, Vivian Lingenfelter-Repique, and such deprivation and impairment may and/or will

continue into the future, all to the great harm and detriment and loss of the Plaintiff, Philip

Repique.

       WHEREFORE, Plaintiff, Philip Repique, demands judgment in his favor and against the

Defendants, Henok Behre and NTO Express, LLC, in an amount in excess of One Hundred and

Fifty Thousand ($150,000) Dollars, plus all costs and other relief this court deems necessary.



                                                     Respectfully submitted,

                                                     LOCKS LAW FIRM


Dated: January 31, 2019                         By: /s/ Marc P. Weingarten
                                                    MARC P. WEINGARTEN, ESQUIRE
                                                    TIMOTHY A. BURKE, ESQUIRE Pro Hoc
                                                    Vice Admission Pending
                                                    Attorneys for Plaintiff




                                               18
